Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 3/9/2021, which was received 7/7/2021. Acknowledgement is a made to the amendment to claims 1,4-9,11-15,18-20 and the cancelation of claims 3,10 and 17. Applicant’s amendment and remarks were carefully considered but were not persuasive in regards to the USC 101 rejection. In regards to the USC 102 rejection, applicant’s amendment and remarks were persuasive, however, after further search and consideration the following new ground of rejection is provided below modified as necessitated by amendment. The double patenting rejection has been obviated by the terminal disclaimer approved 7/8/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,2,4-6,8-9,11-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:

Claim 1: A method comprising: receiving, at a cloud-based computing system, a set of data including a location identifier that identifies a retail location, data identifying a target item, and a user identifier that identifies a user profile, 
at least a portion of the set of data having been captured from a rnachine readable bar-code scanned by a scanning device; identifying a pricing rule established for the retail location associated with the location identifier,
the pricing rule defining a condition for qualifying for a promotional price established for the target item, 
the promotional price being less than a standard price for the target item;
identifying the user profile associated with the user identifier, 
the user profile comprising user profile data; 
determining based on the use profile data, that the condition for qualifying for the promotional price is satisfied: 
in response to determining that the condition for qualifying for the promotional price is satisfied retrieving the promotional price for the target item, and 
causing display of a presentation of the promotional price a client device that is remote to the cloud-based computing system.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features italicized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the steps are performed by the client device, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “receiving, defining, identifying, determining, retrieving and displaying” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
Claim 1: A method comprising: receiving, at a cloud-based computing system, a set of data including a location identifier that identifies a retail location, data identifying a target item, and a user identifier that identifies a user profile, 
at least a portion of the set of data having been captured from a rnachine readable bar-code scanned by a scanning device; identifying a pricing rule established for the retail location associated with the location identifier,
the pricing rule defining a condition for qualifying for a promotional price established for the target item, 

identifying the user profile associated with the user identifier, 
the user profile comprising user profile data; 
determining based on the use profile data, that the condition for qualifying for the promotional price is satisfied: 
in response to determining that the condition for qualifying for the promotional price is satisfied retrieving the promotional price for the target item, and 
causing display of a presentation of the promotional price a client device that is remote to the cloud-based computing system.
 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of using a cloud based computing, scanning a bar-code to capture information from a bar-code and displaying the data on a client device remote to the cloud-based computing system, are recited at a high-level of generality (i.e., as a generic computer performing a generic client device function of transmitting, receiving and displaying information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical 
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a cloud-based network (e.g. receives a request for a commodity trial, transmit a trial request command, receive the trial request command, accept a selection input, transmit treatment information, acquire a flag, generate a screen for display) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. store commodity identification in association with requester identification) see Versata, OIP Techs.
Retrieving information using a scanner (Electronically scanning or extracting data (Content Extraction and transmission, LLC v Wells Fargo Bank ( see MPEP 2106.05(d)).

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 

Claims 2,4-6,9,11-14 and 16,18-20 are dependencies of claims 1,8 and 15. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
- wherein the user profile data comprises a past purchase history.
- wherein the receiving the set of data comprises: receiving the user identifier at a point-of-sale system at the retail location associated with the location identifier. 
- wherein the promotional price is based on a time of day. 
- wherein the promotional price is based on inventory data associated with the retail location. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.
	Should applicant incorporate the subject matter of claim 7 into all of the independent claims the rejection under USC 101 would be overcome.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,2,4-6,8-9,11-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramalingam (US Patent 10339549) in view of Ziotopoulos et al. (US PG PUB 20100280960).

In regards to claim 1, Ramalingam teaches a method comprising: receiving, at a cloud-based computing system (Ramalingam, FIG 3, col 6, line 63- col 7, line 7, “FIG. 3 is a schematic representation of the server(s) 118 of FIG. 1. The one or more servers 118 may be implemented as a single computing device, a server farm comprising multiple servers, a distributed network, a cloud-computing configuration, and/or the like. The server(s) 118 comprises one or more processors 302 and a memory 304. The memory 304 may contain the same user identifier (1) 208 associated 
a set of data including a location identifier that identifies a retail location (Ramalingam, FIG 5, item 506, correlate location of device with merchant, item 502, associate user with device), data identifying a target item (Ramalingam, col 23, lines 40-65, “the user information may include information about past transactions between the user and the merchant. This may be used to create targeted advertisements, for example, by telling the user about items that he or she purchased in the past and may wish to purchase again (e.g., tall latte) or about related items that the user may also wish to purchase (e.g., you purchased a chili dog for lunch, would you like to purchase antacids at our nearby drugstore”) , and a user identifier that identifies a user profile (Ramalingam, col 8, lines 1-26, “User ID (1) 208 may be associated with payment information 402, a user profile 404, a transaction record 406, and a list of trusted merchants 408. The payment information 402 may include such things as credit card or debit card numbers, bank account information, electronic payment system information, and/or the like. The user profile 404 may contain user preferences, lists of interests and hobbies, indications of which types of communications and/or transactions the user 102 has selected to receive, personal information such as preferences for a matchmaking service, and any other type of information associated with the user 102 and his or her User ID (1) 208. The transaction record 406 may contain a list , 
Ramalingam teaches capturing potions of data from a bar-code, but does not specifically mention at least a portion of the set of data having been captured from a rnachine readable bar-code scanned by a scanning device. Ziotopoulos teaches at least a portion of the set of data having been captured from a rnachine readable bar-code scanned by a scanning device (Ziotopoulos, abstract, “Mobile devices are equipped to detect product identification data from a barcode or RFID tag. The product identification data can be wirelessly transmitted to a discount negotiator which calculates a discount offer for the product and sends a discount offer back to the mobile device while the customer is considering whether to purchase the product. The discount negotiator calculates the discount offers based on a set of rules which may account for one or more factors, including the expiration date of a product, the quantity being purchased, product bundling, and/or the like”). It would have been obvious to a person having ordinary skill in the art at the time of the invention to include in Ramalingam at least a portion of the set of data having been captured from a rnachine readable bar-code scanned by a scanning device as is taught by Ziotopoulos, since this will provide a convenient and well known means for capturing product information related to an item of interest to a user.
identifying a pricing rule established for the retail location associated with the location identifier (Ramalingam, col 36, lines 40-51, “it is also possible for merchants to 
the pricing rule defining a condition for qualifying for a promotional price established for the target item (Ramalingam, col 36, lines 40-51, “it is also possible for merchants to provide a reduced price in exchange for the punches (e.g. collect ten punches and get 50% off your next purchase)”, 
the promotional price being less than a standard price for the target item (Ramalingam, col 36, lines 40-51, 50% off of standard price);
identifying the user profile associated with the user identifier (Ramalingam, col 8, lines 1-30, “The user information 122 may provide separate data associated with each of the user identifiers 208-306 shown in FIG. 2. For example, User ID (1) 208 may be associated with payment information 402, a user profile 404, a transaction record 406, and a list of trusted merchants 408. The payment information 402 may include such things as credit card or debit card numbers, bank account information, electronic payment system information, and/or the like. The user profile 404 may contain user preferences, lists of interests and hobbies, indications of which types of communications and/or transactions the user 102 has selected to receive, personal information such as preferences for a matchmaking service, and any other type of information associated with the user 102 and his or her User ID (1) 208. The transaction record 406 may contain a list of past transaction history comprising the merchant, time, geolocation, and subject of the transaction”)

determining based on the use profile data, that the condition for qualifying for the promotional price is satisfied (Ramalingam, col 8, lines 1-30, transaction history is used to determine if 50% promotion is available on the target item): 
in response to determining that the condition for qualifying for the promotional price is satisfied retrieving the promotional price for the target item (Ziotopoulos, para 0063, “at 602, a customer selects a product and uses a mobile device to detect the product identification data. In one aspect, the customer may enter parameters such as a proposed quantity or proposed product bundle into the mobile device. At 604, once the mobile device has product identification data and any parameters that will be included in the request for a discount offer, transmits the product identification data (and parameters) to discount negotiation application 302. At 606, the customer receives a response to the request, including a refusal of the request or a discount offer (e.g. a reduction off of a labeled price of a product, a credit granted to the customer having a value corresponding to the discount offer, etc.). In one example, the customer repeats this process for any product being purchased on which a discount may be desired. In one aspect, when the customer purchases the products on which discount offers were made, at 608, the method further includes forwarding the discount offers to a point of sale terminal so that the discount offer(s) are applied to the purchase price. In another aspect, at 610, when the customer purchases the products on 
causing display of a presentation of the promotional price on a client device that is remote to the cloud-based computing system (Ramalingam, FIG 15,” FIG. 15 shows an illustrative architecture for providing merchant advertisements or promotions to mobile devices at or near the merchant”).
 In regards to claim 2, the combination of Ramalingam and Ziotopoulos teach wherein the user profile data comprises a past purchase history (Ramalingam, col 8, lines 1-30, user profile contains user past transaction history).
In regards to claim 4, the combination of Ramalingam and Ziotopoulos teach wherein the receiving the set of data comprises: receiving the user identifier at a point-of-sale system at the retail location associated with the location identifier (Ramalingam, col 28, lines 23-35, “At operation 1906, the merchant is notified that a mobile device capable of facilitating transactions is present at the merchant. If the mobile device has an established relationship with the merchant (e.g., if the merchant is designated as a trusted merchant”), the merchant and the mobile device may proceed to conduct a transaction or purchase along the lines discussed in the preceding sections). 
In regards to claim 5, the combination of Ramalingam and Ziotopoulos teach wherein the promotional price is based on a time of day (Ramalingam, col 24, lines 10-20, “Additionally, the advertisements may be sorted by time such that restaurant advertisements may be more common or cover a larger geographic area in the hours ). 
In regards to claim 6, the combination of Ramalingam and Ziotopoulos teach wherein the promotional price is based on Inventory data associated with the retail location (Ziotopoulos, para 0038, “a discount can be offered on pasta sauce when the customer is going to purchase pasta. Other possible factors the rules may be based upon may include the level of inventory of a particular product, the period of time until a new shipment will arrive, manufacturer incentives, profitability, and others). 
In regards to claim 7, the combination of Ramalingam and Ziotopoulos teach wherein the receiving the set of data comprises: detecting the client device at the retail location; and retrieving the location identifier and the user identifier in response to the detecting the client device at the retail location (“col 12, lines 42-59, “It may also be completed using preference information 612, which in some implementations, may be used to automate the purchase so that the good or service indicated by the user preference information 612 is automatically purchased when the mobile device is detected at a merchant. In other implementations, completing the purchase at operation 616 may involve only a single interaction between the user and the mobile device. For example, the user may need to press a particular number on a numeric key pad or a soft key on a touch screen display of the mobile device. Additionally, the single interaction may comprise speaking into a microphone on the mobile device or shaking the mobile device to activate an accelerometer inside the mobile device. Some transactions, meanwhile, may involve multiple interactions”). 
In regards to claim 8, the combination of Ramalingam and Ziotopoulos teach an apparatus comprising: one or more processors, and a memory device including instructions that, when executed by the one or more processors, cause the apparatus to perform operations comprising: receiving, a set of data including a location identifier that identifies a retail location, data identifying a target item, and a user identifier that identifies a user profile, at least a portion of the set of data having been captured from a machine readable bar-code scanned by a scanning device: identifying a pricing rule established for the retail location associated with the location identifier, the pricing rule defining a condition for qualifying for a promotional price established for. the target item the promotional price being less than a standard price for the target item: identifying the user profile associated with the user identifier, the user profile comprising user profile data: determining, based on the use profile data, that the condition for qualifying for the promotional price is satisfied: in response to determining that the condition for qualifying for the promotional price is satisfied, retrieving the promotional price for the target item; and causing display of a presentation of the promotional price at a client device that is remote to the cloud-based computing system.  
In regards to claim 9, the combination of Ramalingam and Ziotopoulos teach wherein the user profile data comprises a past purchase history. 
In regards to claim 11, the combination of Ramalingam and Ziotopoulos teach wherein the receiving the set of data comprises: receiving the user identifier at a point-of-sale system at the retail location associated with the location identifier. 
In regards to claim 12, the combination of Ramalingam and Ziotopoulos teach wherein the promotional price is based on a time of day. 
In regards to claim 13, the combination of Ramalingam and Ziotopoulos teach wherein the promotional price is based on inventory data associated with the retail location. 
In regards to claim 14, the combination of Ramalingam and Ziotopoulos teach wherein the receiving the set of data comprises detecting the client device at the retail location; and retrieving the location identifier and the user identifier in response to the detecting the client device at the retail location.  
In regards to claim 15, the combination of Ramalingam and Ziotopoulos teach a machine-readable storage medium containing instructions that, when executed by a networked system, cause the networked system to perform operations comprising: receiving, a set of data including a location identifier that identifies a retail location, data identifying a target item, and a user identifier that identifies a user profile, at least a portion of the set of data having been captured from a machine readable bar-code scanned by a scanning device; identifying a pricing rule established for the retail location associated with the location identifier, the pricing rule defining a condition for qualifying for a promotional price established for the target item, the promotional price being less than a standard price for the target item: identifying the user profile associated with the user identifier, the user profile comprising user profile data: determining, based on the use profile data, that the condition for qualifying for the. promotional price is satisfied, in response to determining that the condition for qualifying for the promotional price is satisfied, retrieving the promotional price for the target item, and causing display of a presentation of the promotional price at a client device that is remote to the cloud-based computing system. 
In regards to claim 16, the combination of Ramalingam and Ziotopoulos teach wherein the user profile data comprises a past purchase history. 
In regards to claim 18, the combination of Ramalingam and Ziotopoulos teach wherein the receiving the set of data comprises: receiving the user identifier at a point-of-sale system at the retail location associated with the location identifier. 
In regards to claim 19, the combination of Ramalingam and Ziotopoulos teach wherein the promotional price is based on a time of day. 
In regards to claim 20, the combination of Ramalingam and Ziotopoulos teach wherein the promotional price is based on inventory data associated with the retail location.

Discussing or other cited art
	(i) US PG PUB 20120239504 to Curlander teaches “On-premise virtual shopping assistance is provided via a mobile device and other networked user interface devices. The assistance can be based on various context parameters associated with the shopper, including without limitation location, past shopping behavior, shopping list content, store layout, inventory, social networking characteristics, in-store activity, perceived shopper intent, etc. Based on such context information, a retailer and/or a 
	(ii) US PG Pub 20100228612 to Khosravy teaches “With the addition of directional information in the environment, a variety of service(s) can be provided on top of user identification or interaction with specific object(s) of interest. For instance, when a user points at a particular item at a particular location or place, this creates an opportunity, e.g., an advertising opportunity, for anyone having an interest in that particular item to communicate with the user regarding that item or related items at a point in time when the user's focus is on the particular item. User context for the interaction can also be taken into account to supplement the provision of one or more interactive direction based services.” (abstract)..

	(iii) US PG PUB 20110238474 to Carr teaches “Techniques for providing information to a user of a mobile device based on an online or web-identity of the user and a geolocation of the mobile device are described herein. The user may be notified when a nearby merchant has a good or service for sale that matches a good or service 
	(iv) US PG PUB Chandrasekar teaches “providing a mobile device enhanced shopping experience is disclosed. The facility may determine a user characteristic of a mobile device user and deliver information in response to a product query. The information may include product information, competitive pricing information, competitive product information, related product information, a product advertisement, and/or the like. Also, the product query may be based on barcode information, a barcode image, product information, a product image, and/or the like” (abstract).
	(v) US PG PUB 20070138268 to Tuchman teaches “customer care management via a communications systems and methods including, in embodiments, a combination of automated and human services to be provided to a customer in a retail store environment in real time. For example, one embodiment of the present invention provides an automated method for assisting a customer in a retail store comprising: identifying the customer; periodically identifying the customer's position in the store; identifying a product of interest to the customer; and communicating information to the customer via a remote specialized sales agent or other audio, visual and/or computer data relevant to the customer” (abstract).

	
NPL
(vii) Koshwala teaches “The motivation for every location based information system is: “To assist with the exact information, at right place in real time with personalized setup and location sensitiveness”. In this era we are dealing with palmtops and iPhones, which are going to replace the bulky desktops even for computational purposes. We have vast number of applications and usage where a person sitting in a roadside café needs to get relevant data and information. Such needs can only be catered with the help of LBS. These applications include security related jobs, general survey regarding traffic patterns, decision based on vehicular information for validity of registration and license numbers etc. A very appealing application includes surveillance where instant information is needed to decide if the people being monitored are any real threat or an erroneous target. We have been able to create a number of different applications where we provide the user with information regarding a place he or she wants to visit. But these applications are limited to desktops only. We need to import them on mobile devices. We must ensure that a person when visiting places need not carry the travel guides with him. All the information must be available in his mobile device and also in user customized format” (abstract).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,2,4-6,8-9,11-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).